IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              : NO. 504
                                    :
ORDER AMENDING RULES 113.1, 206, : CRIMINAL PROCEDURAL RULES
403, 504, 560, AND 575 AND REVISING :
THE COMMENTS TO RULES 420, 513, : DOCKET
AND 578 OF THE PENNSYLVANIA         :
RULES OF CRIMINAL PROCEDURE         :


                                                ORDER

PER CURIAM

      AND NOW, this 1st day of June, 2018, upon the recommendation of the Criminal
Procedural Rules Committee; the proposal having been submitted without publication
pursuant to Pa.R.J.A. No. 103(a)(3):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that the amendments to Pennsylvania Rules of Criminal Procedure 113.1, 206, 403,
504, 560, and 575 are adopted, and the revisions to the Comments to Pennsylvania
Rules of Criminal Procedure 420, 513, and 578 are approved, in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective July 1, 2018.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.